Citation Nr: 0913762	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  94-46 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1965.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision in which the 
RO,  inter alia, denied service connection for back 
disability (characterized as a back injury).  The Veteran 
filed a notice of disagreement (NOD) in November 1994, and 
the RO issued a statement of the case (SOC) in December 1994.  
The RO accepted correspondence received from the Veteran 
later that same month as a substantive appeal (in lieu of VA 
Form 9, Appeal to the Board of Veterans' Appeals).  In 
October 1995, the RO issued a supplemental SOC (SSOC) 
reflecting the continued denial of the claim on appeal.

In February 1997, the Veteran testified during a hearing 
before RO personnel; the transcript of that hearing is of 
record.  In  May1997, the  RO issued another SSOC reflecting 
the continued denial of the claim..

In October 1998, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In February 1999, the Board remanded the matter n appeal to 
the RO for additional development.  After accomplishing 
further action, in March 2003 and October 2004, the RO issued 
SSOCs reflecting the continued denial of the claim..

In March 2005, the Board again remanded the matter to the RO 
(via the Appeals Management Center (AMC) in Washington, DC)  
for additional development.  After accomplishing further 
action, in January 2009, the RO issued a SSOC reflecting the 
continued denial of the claim.

As a final preliminary matter, the Board notes that in its 
March 2005 decision, the Board referred the Veteran's 
petition to reopen the claim for service connection for 
hearing loss to the RO for appropriate action.  However, the 
claims file does not reflect any RO action taken with respect 
to this claim.  Hence, the matter is again referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished. 

2.  While the Veteran asserts that he suffered an in-service 
back injury, no lower back problems were shown in service or 
for many years there after, and competent medical opinion 
establishes that there is not likely a medical nexus between 
current low back disability and service, to include any 
injury therein. 


CONCLUSION OF LAW

The criteria for service connection for low back disability 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in April 2005 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for low back disability, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The letter also notified the Veteran that he could send VA 
information that pertains to his claim. Later, a March 2008 
letter provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

After issuance of the April 2005 and March 2008 letters, and 
opportunity for the Veteran to respond, the January 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the 
aforementioned notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists service 
treatment records, Social Security Administration (SSA), VA 
and private treatment records, and the reports of March 1994 
and August 2008 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's October 1998 RO hearing, along with various 
written statements provided by the Veteran, and by his 
representative, on his behalf.   

The Board also finds that no additional RO action to further 
develop the record is necessary.  In this regard, the Board 
notes that, pursuant, the March 2005 remand, the AMC 
attempted to obtain the Veteran's hospital clinical records 
from April 1964 at the Portsmouth Naval Hospital in 
Portsmouth, Virginia and the Norfolk Naval Base Hospital in 
Norfolk, Virginia, concerning treatment for injury to the 
Veteran's head, neck, and shoulders.  However, the AMC was 
informed that searches were conducted but no records were 
located.  No further action is this regard is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After a full review of the record, including the medical 
evidence , hearing testimony, and statements made by and on 
the Veteran's behalf, the Board finds that service connection 
for low back disability must be denied.  

The medical evidence that the Veteran has been diagnosed with 
scoliosis of the distal thoracic and upper lumbar spine with 
degenerative changes.  However,  the competent, probative 
evidence does not indicate that any low back disability was 
present in service, or is medically related to service, to 
include any injury therein.

The Veteran's service treatment records reflects that, in 
April 1964, he fell out of a bunk on the upper tier, aboard 
ship, when the ship rolled, falling about five feet and 
landing on his back.  The Veteran has indicated that he went 
to the hospital, and was placed on light duty.  Service 
treatment records note an injury to the Veteran's neck, from 
falling "out of rack on head an[d] shoulders while sleeping," 
and indicate that the Veteran was transferred to a hospital.  
These records reflect no specific complaint, finding, or 
diagnosis pertinent to the back.  . 

Notwithstanding the above, during the October 1998 RO 
hearing, the Veteran testified that he injured his back in 
service.  The Veteran is competent to report a history of in-
service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1991).  However, even if the Board were to accept, as 
credible, the Veteran's assertions as to the occurrence of 
in-service injury, there is no competent evidence or opinion 
linking any such injury to current low back disability.  

The first available post-service medical records in the file 
are dated in July 1977, when the Veteran was seen at the 
South Amboy, New Jersey Memorial Hospital.  The Veteran 
reported being involved in a motor vehicle accident in 1969 
and another motor vehicle accident in 1975 which resulted in 
his being hospitalized for two weeks.  There is no reference 
to an in-service injury.  

An X-ray at the John F. Kennedy Medical Center in November 
1978 revealed degenerative changes in the spine.

In April 1981, the Veteran was treated at the South Amboy 
Hospital with complaints of low back pain after lifting a 
box.  The diagnosis was a disc herniation.  X-rays of the 
lumbar sacral spine demonstrated no evidence of compression 
fracture, disc space narrowing, spondylosis or 
spondylolisthesis.  There was evidence of a previous 
myelogram.

A January 1993 EMG from the VA Medical Center (VAMC) revealed  
that the Veteran had left cervical radiculopathy.

During a March 1994 VA examination, the Veteran complained of 
low back pain that had existed for many years and became 
worse.  The VA examiner diagnosed the Veteran with low back 
pain of undetermined etiology.  X-rays demonstrated 
exaggerated lordosis.

An MRI at the New Jersey VAMC in July 1999 revealed a small 
disc protrusion at the L5-S1.

A CT of the lumbar spine in August 2000 at the VAMC was 
normal.  The diagnosis was chronic low back pain.

A July 2003 X-ray of the lumbosacral spine demonstrated 
degenerative disease with joint space narrowing involving the 
lumbosacral spine as well as the T12-L1 disc space.  There 
was also evidence of degenerative disease involving the 
posterior elements of L5.  

A December 2003 treatment note from the VAMC provided an 
assessment of lumbar radiculopathy with probable cauda equine 
syndrome, chronic, and progressive neurologic deficits over 
past two years. 

During an October 2008 VA examination, the Veteran presented 
with complaints of back pain that he stated began 20 years 
ago.  He denied injury or trauma to his low back.  The 
diagnosis was chronic pain in the low back and left lower 
extremity, likely secondary to lumbar spondylosis and left 
lumbar radiculopathy.  Lumbar spine X-rays revealed scoliosis 
of the distal thoracic and upper lumbar spine with 
degenerative changes and loss of T11 and T12 vertebral bodies 
as well as degenerative changes in the distal lumbar spine.  
The examiner stated that the Veteran's current low back 
condition was not as likely as not a result of military 
service.  He noted that he could not find any evidence or 
treatment of low back pain while the Veteran was in service.  
Aging played a significant role in causing degenerative 
changes in his lumbar spine.

The aforementioned evidence clearly reflects that-despite 
the Veteran's assertion that he injured his back in service-
no low back problems were shown in service or for many years 
thereafter.  Moreover, the first medical evidence of a 
diagnosed disability affecting the low back-degenerative 
changes in the spine -is reflected in a November 1978 
treatment record, 13 years after service.  Clearly, such time 
period is well beyond the presumptive period for establishing 
service connection for arthritis as a chronic disease.  See 
38 C.F.R. §§ 3.307, 3.309.  The Board also points out that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Significantly, moreover,  there is no competent opinion 
establishing a medical nexus between any low back disability 
and the Veteran's military service.  In fact, while the 
August 2008 VA examiner diagnosed the Veteran with chronic 
pain in the low back and left lower extremity, likely 
secondary to lumbar spondylosis and left lumbar 
radiculopathy, he opined-based on examination of the Veteran 
and consideration of his documented medical history-that it 
was unlikely that the Veteran's current disabilities are 
related to military service.  None of the competent medical 
evidence currently of record includes any contrary opinion 
(that is, one that actually supports the claim), and neither 
the Veteran nor his representative has presented or alluded 
to the existence of any such opinion.  The Board also 
emphasizes that the fact that the Veteran's own reported 
history of a relationship between low back disability and 
service as reflected in his treatment records does not 
constitute competent evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  See also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).

In addition to the objective evidence noted above, in 
adjudicating this claim, the Board has considered the 
Veteran's and his representative's oral and written 
assertions.  However, to the extent that such has been 
offered to establish a relationship between a current low 
back disability and in-service injury, such evidence must 
fail.  The matter of  medical etiology, or relationship-the 
matter on which this claim turns-is  within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that service 
connection for low back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER


Service connection for low back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


